ORDER OF SUSPENSION
Movant, Patrick C. Hickey, pled guilty to one felony count of tax evasion in the United States District Court, Eastern District of Kentucky on March 8, 1999. Pursuant to SCR 3.166, Hickey was automatically suspended from the practice of law as of March 9, 1999. Hickey has moved for permission to withdraw from membership in the Kentucky Bar Association and for an order directing that he be suspended for a period of one hundred eighty (180) days, effective March 9, 1999, with a two-year suspension probated for five years to follow. Hickey contends that such discipline is consistent with that imposed for similar conduct by members of the bar in the past.
The Bar responds by requesting an order formalizing the automatic suspension and objects to the remainder of Movant’s pleadings. The Bar’s objection is based upon the fact that, while Hickey has pled guilty to one count of the indictment, six other counts remain, and he has not yet been sentenced on his conviction. Additionally, Hickey has asserted a number of matters in mitigation. As the Bar points out, these are issues best considered in the course of formal proceedings rather than by motion. We, therefore, hereby deny Movant’s motion and enter an order memorializing Movant’s suspension pursuant to SCR 3.166.
IT IS HERE BY ORDERED THAT:
1. Movant’s motions pursuant to SCR 3.480(3) and 3.380 are hereby denied.
2. Movant is hereby suspended from the practice of law in the Commonwealth of Kentucky pursuant to SCR 3.166, said suspension effective as of March 9,1999, and to continue until such time as dissolved or superseded by an order from this Court.
3. In accordance with SCR 3.390, Movant shall, within ten (10) days of the entry of this order, notify all clients of his inability to represent them and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. He shall also provide such notification to all courts in which he has matters pending. He must also make arrangements to return all active files to his clients or new counsel, and return all unearned attorney fees and client property to his clients.
LAMBERT, C.J.; and COOPER, GRAVES, JOHNSTONE, STEPHENS, and STUMBO, JJ., concur.
WINTERSHEIMER, J., not sitting.
ENTERED: April 22,1999.
/s/ Joseph E. Lambert
Chief Justice